PER CURIAM:
Kevin Jones seeks to appeal a magistrate judge’s report and recommendation that his civil rights complaint be dismissed. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Jones seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Jones’ motion for seizure and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.